     3:16-cv-03013-JMC             Date Filed 04/30/21   Entry Number 210         Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

CAREER COUNSELING, INC. d/b/a                    )
SNELLING STAFFING SERVICES,                      )
individually and as the representative of a      )
class of similarly-situated persons,             )
                                                 )   Case No. 3:16-cv-03013-JMC
                                  Plaintiff,     )
                                                 )
               v.                                )
                                                 )
AMERIFACTORS FINANCIAL GROUP,                    )
LLC, and JOHN DOES 1-5,                          )
                                                 )
                              Defendants.        )

     PLAINTIFF’S UNOPPOSED MOTION TO FILE DOCUMENTS UNDER SEAL

       Plaintiff, Career Counseling, Inc., (“Plaintiff”), through its undersigned attorneys,

pursuant Local Rule 5.03 and the Consent Confidentiality Order (Doc. 183) entered by the Court

respectfully requests that the Court grant Plaintiff leave to file specific document under seal.

       1.      Pursuant to Local Rule 5.03(B), the document sought to be filed under seal is as

follows:

       November 13, 2020 correspondence received from Verizon Security Subpoena
       Compliance in response to Plaintiff’s issued subpoena and specifically labeled
       “VERIZON CONFIDENTIAL.”

       2.      Verizon designated its correspondence in response to Plaintiff’s subpoena as

Confidential. The parties agree that this document is Confidential and should remain

Confidential under the terms of the Consent Confidentiality Order. (Doc. 183).

       3.      Here, the correspondence received from Verizon was labeled “VERIZON

CONFIDENTIAL” and should be treated as such.               Plaintiff respectfully submits that this

document should be filed under seal as Exhibit 29 to Plaintiff’s reply in support of its Rule 23

motion for class certification.
      3:16-cv-03013-JMC       Date Filed 04/30/21      Entry Number 210       Page 2 of 3




                                  Local Rule 7.02 Statement

        Pursuant to Local Rule 7.02, Plaintiff’s counsel Ryan M. Kelly has conferred with

opposing counsel regarding the relief sought in this motion and was advised AFGL does not

object to said relief.

                                Local Rule 5.03(B) Statement

        Pursuant to Local Rule 5.03(B), Plaintiff’s counsel Ryan M. Kelly certifies that he has

complied with all the requirements under Local Rule 5.03.

        WHEREFORE, for the foregoing the reasons stated herein, Plaintiff respectfully requests

that the Court enter the proposed order attached hereto as Exhibit A permitting Plaintiff to file

the document under seal in accordance with the procedures of this Court.

                                            Respectfully submitted,

                                            CAREER COUNSELING, INC., d/b/a SNELLING
                                            STAFFING SERVICES, individually and as the
                                            representative of a class of similarly-situated
                                            persons.

                                            By: /s/ John G. Felder, Jr.
                                            John G. Felder, Jr.
                                            McGOWAN HOOD FELDER
                                            1517 Hampton St.
                                            Columbia, SC 29201
                                            Telephone: 803-779-0100
                                            Fax: 803-256-0702

                                            And

                                            Ryan M. Kelly (admitted pro hac vice)
                                            ANDERSON + WANCA
                                            3701 Algonquin Road, Suite 500
                                            Rolling Meadows, IL 60008
                                            Telephone: 847-368-1500
                                            Facsimile: 847-368-1501
                                             Attorneys for Plaintiff and the Class




                                               2
     3:16-cv-03013-JMC         Date Filed 04/30/21       Entry Number 210        Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 30, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all attorneys
of record.


                                              By: /s/ John G. Felder, Jr.
                                                     John G. Felder, Jr.




                                                 3
